Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Restriction filed on September 24, 2021 has been withdrawn.  Claims 1-29 are being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riken et al (EP 3035026).
Regarding claim 1, Riken teaches 
(a) a compound of formula R!-C(X)-NR1R1, wherein R! is alkyl, haloalkyl, hydroxyalkyl, amino, or alkylamino,
X is O or S, and R1 and R1 are independently H, alkyl, or hydroxyalkyl,

(b) at least one non-ionic density gradient medium (sucrose).
Regarding claims 2-6, as component (a), N- methylacetamide, N,N-dimethylacetamide, N-ethylacetamide, N-(hydroxymethyl)acetamide, 2-hydroxy-N-methylacetamide, 2-chloro-N-(hydroxymethyl)acetamide, urea, thiourea, N,N’- dimethylurea, a salt thereof, or a combination thereof and as component (a), N- methylacetamide, N,N-dimethylacetamide, N-ethylacetamide, a salt thereof, or a combination thereof, as component (a), N- methylacetamide or a salt thereof ny one of claims 1-4, wherein the non-ionic density gradient medium contains 5-(N-2,3-dihydroxypropylacetamido)-2,4,6-triiodo-N,N’-bis(2,3- dihydroxypropyl)isophthalamide, fructose, or diatrizoic acid and the non-ionic density gradient medium contains 5-(N-2,3-dihydroxypropylacetamido)-2,4,6-triiodo-N,N’ -bis(2,3- dihydroxypropy])isophthalamide.  (Refer to paragraphs [0014; 0045-0046])
Regarding claim 7, from about | to about 40 % volume/volume of a compound of formula R'-C(X)-NR1R1, wherein R1 is alkyl, haloalkyl, hydroxyalkyl, amino, or alkylamino,
X is O or S, and R1 and R1 are independently H, alkyl, or hydroxyalkyl, a salt thereof, or a combination thereof.  (Refer to paragraph [0065])
Regarding claims 8-11, comprising a buffer and the buffer is a phosphate-buffered saline and the buffer contains a saponin.  (Refer to paragraphs [0070-0071])
Regarding claims 12-16, a non-ionic surfactant further comprising 1-thioglycerola and heparin.  (Refer to paragraphs [0058-0060])

Regarding claim 19, refer to claim 1.
Regarding claim 20, fixing the tissue prior to positioning the tissue in the tissue clearing composition.  (Refer to paragraph [106])
Regarding claim 21, positioning the tissue in acetone after the tissue is fixed.  (Refer to paragraph [106])
Regarding claim 22, staining the tissue prior to positioning the tissue in the tissue clearing composition.  (Refer to paragraph [0102])
Regarding claim 23, the tissue is positioned in the tissue clearing composition for from about | to about 48 hours.  (Refer to paragraph [0098])
Regarding claim 24, the tissue clearing composition is at a temperature of from about 10 to about 37 degrees Celsius. (Refer to paragraph [0097])
Regarding claim 25, the tissue is a mammalian tissue.  (Refer to paragraph [0096])
Regarding claim 26,  (a) fixing a tissue; (b) labeling the tissue; (c) positioning the tissue in a tissue clearing composition and allowing the tissue clearing composition to permeate the tissue, wherein the tissue clearing composition comprises (1) a compound 
Regarding claim 27, deconvolving image data.  (Refer to paragraph [0104])
Regarding claim 28, segmenting image data by utilizing imaging software. (Refer to paragraph [0104])
Regarding claims 29, (a) a tissue clearing composition comprising a compound of formula R1-C(X)- NR1R1, wherein R! is alkyl, haloalkyl, hydroxyalkyl, amino, or alkylamino, X is O or S, and R? and R? are independently H, alkyl, or hydroxyalkyl, a salt thereof, or a combination thereof; (b) at least one non-ionic density gradient medium; and (c) a vessel for containing the tissue.   (Refer to claim 1 and paragraphs [Refer to paragraph 0096-0098])
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798